Citation Nr: 1143684	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  04-42 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from June 27, 1967 to March 1970.  

This case was remanded by the Board of Veterans' Appeals (Board) in December 2009 to the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) for additional development.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in September 2006, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Epilepsy was not noted on preservice examination in August 1966; VA does not have clear and unmistakable evidence that there was no service aggravation of epilepsy in service. 

2.  The presumption of soundness on service entrance is applicable in this case.

3.  The Veteran currently has epilepsy, with the first medical evidence of this disorder during his military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance as to epilepsy is not rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304  (2011). 

2.  Epilepsy was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in January 2010 that informed him of the requirements needed to establish entitlement to the issue on appeal.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

A letter dated in March 2006 provided information concerning the evaluation or the effective date that could be assigned should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination report dated in September 2009 is on file.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his travel board hearing in September 2006.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for epilepsy as due to or aggravated by service.  Having carefully considered this claim in light of the record and the applicable law, the Board is of the opinion that the Veteran's epilepsy was incurred in service, and the appeal will therefore be granted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If VA fails to rebut the 38 U.S.C.A. § 1111 presumption, the claim is one for service connection, not aggravation.  Id. at 1096. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

Medical history and physical examination reports prior to service in August 1966 do not reveal any complaints or findings of epilepsy.  It was noted on June 30, 1967, three days after service entrance, that the Veteran had a history of epilepsy, with the most recent episode one year earlier.  The Veteran was given a physical profile for his seizure disorder in May 1969, which involved limitations on his duties.  According to a November 1968 Clinical Record Cover Sheet, the Veteran had a seizure disorder that had not existed prior to service and was in the line of duty.

A July 1969 electroencephalogram (EEG) was considered mildly abnormal, in keeping with paroxysmal disorder of the brain, such as a seizure disorder, but not diagnostic thereof.  It was noted in September 1969 that the Veteran had been put on seizure medication in 1965 and had had only one seizure between 1965 and 1967; he had had three grand mal seizures when off his medication while in Vietnam through June 1968.  He had been put back on medication after returning from Vietnam and had not had a seizure in 9-10 months.  A January 1970 EEG was considered normal.  It was noted in January 1970 that the Veteran had had a seizure disorder since the age of 12.  It was reported on separation medical evaluation in March 1970 that the Veteran had a seizure disorder controlled by medication.  

It was reported on VA evaluation in July 1970 that the Veteran had had a seizure in November 1968 and two seizures in December 1968, with none since then.  He was taking Dilantin three times a day.  An EEG was normal.  The diagnosis was no obvious neurological findings.

An EEG was obtained in January 1982.  The impression was abnormal recording due to presence of spike-slow wave discharges, paroxysmal character, frontal dominance, generalized event occurring during drowsiness.

VA treatment reports dated from October 1997 to September 2006 include an October 1997 abnormal EEG, which was noted to be consistent with generalized epilepsy.  It was reported in May 1999 that the Veteran's medication had been changed from Dilantin to Depakote with better control of seizures.  

The Veteran testified at his travel board hearing in September 2006 that he had taken Dilantin prior to service but was taken off the medication in service, that he began having seizures after he was sent to Vietnam in April 1968, that he was put back on Dilantin in service, and that his seizures in service and after discharge appeared worse than prior to service.

VA treatment reports for December 2006 reveal that the Veteran had not had a generalized seizure in more than 10 years; he had had a partial seizure one and a half years earlier, which had lasted less than two minutes and consisted of mouth quivering.  A June 2007 VA neurology consultation report, which included reference to the relevant medical evidence in the claims files, contains an impression of a history of a seizure disorder, likely a primary generalized epilepsy based on the EEG results.  It was also possible that the Veteran had developed focal onset seizures related to his MRI abnormalities, which might or might not be due to events that occurred in service.  The examiner concluded that it was at least as likely as not that the Veteran's seizure disorder had been worsened by service.

The Veteran was provided a VA evaluation in September 2009, which included review of the claims files.  A seizure disorder was diagnosed.  The examiner concluded that the Veteran had a preexisting seizure disorder that was less likely as not aggravated by service because there was no record of an injury, infection, or other event that would be expected to aggravate a seizure disorder.  According to the examiner, "[w]hile stopping Veteran's [D]ilantin prior to combat deployment was probably imprudent and likely resulted in his having recurrence of seizures, it probably did not influence the long term course of the Veteran's seizure disorder."

As the Veteran's August 1966 physical examination prior to service showed no complaints or diagnosis of epilepsy, epilepsy was not "noted," as defined by 38 U.S.C.A. 1111, at entry for either period of service.  Consequently, the presumption of soundness on service entrance is applicable.  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence both that an injury or disease existed prior to service and that it was not aggravated thereby.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).  Having reviewed the record, the Board concludes that there is insufficient evidence of record to rebut the presumption of soundness.  

The Veteran's service treatment reports reveal that a history of epilepsy, with the most recent episode one year earlier, was noted on June 30, 1967, three days after service entrance.  It was reported later in service that the Veteran had had a seizure disorder since he was 12 years old.  Consequently, the evidence clearly and unmistakably shows that the Veteran's epilepsy preexisted service entrance.  

Evidence merely showing that a condition preexisted service is not sufficient in itself to rebut the presumption of sound condition in cases where the disability is not noted at entrance.  Rather, clear and unmistakable evidence must also show that the disability was not aggravated in service.  38 U.S.C.A. § 1111 ; VAOPGCPREC 3-2003.  His service medical records show that his epilepsy did not become a problem until later in service.  According to a November 1968 Clinical Record Cover Sheet, the Veteran had a seizure disorder that had not existed prior to service and was in the line of duty.  While there is a September 2009 VA opinion against the claim, there is a June 2007 VA opinion, from a physician who cites to relevant evidence in the claims files, in which it is concluded that it is as likely as not that the Veteran's preexisting epilepsy was aggravated by service.  Because there is a VA opinion both for and against the claim from examiners who discuss the evidence of record, it cannot be said that there is clear and unmistakable evidence of record that the Veteran's epilepsy was not aggravated by his military service.  
Accordingly, the Board concludes that the presumption of sound condition is not rebutted in this case. 

Thus, the Board must now address the question of whether the Veteran's epilepsy was incurred during active military duty.  The first medically documented evidence of epilepsy was not until later in service and he was given a physical profile for epilepsy in May 1969.  It was noted on discharge evaluation in March 1970 that the Veteran had a seizure disorder that was controlled by medication.  The postservice medical evidence continues to show problems with epilepsy, for which the Veteran was continuing to take medication.  

The Board must therefore conclude, based on the evidence and the provisions of VAOPGCPREC 3-2003, that the award of service connection for epilepsy is warranted. 


ORDER

Service connection for epilepsy is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


